Citation Nr: 0218574	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement 
to an increased (compensable) rating for the appellant's 
service-connected hemorrhoids.  In June 2001, the Board 
remanded this appeal for additional development.  The 
requested development was undertaken and the appeal has 
been returned to the Board for continuation of appellate 
review.


FINDING OF FACT

The veteran suffers from large internal and external 
hemorrhoids with evidence of frequent recurrences; 
however, there is no evidence of persistent bleeding, 
secondary anemia or fissures. 
 

CONCLUSION OF LAW

The criteria for a ten percent evaluation for hemorrhoids, 
but no greater, have been met. 38 U.S.C.A. § 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-
4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons and bases set forth below, the Board 
grants a 10 percent evaluation for hemorrhoids, but not 
greater, for the veteran's service-connected hemorrhoids.  

I.  Schedular Consideration

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  In 
the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered, so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating that accurately reflects all elements of 
disability, including the effects on ordinary activity. 38 
C.F.R. §§ 4.1, 4.2, 4.10. 

In this case, service connection for hemorrhoids was 
granted effective from March 1989 and a noncompensable 
rating has been in effect since that time.  The veteran's 
hemorrhoids have been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7336.  Under DC 7336, an evaluation 
of 10 percent is warranted for hemorrhoids, external or 
internal: large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted where there 
is persistent bleeding and with secondary anemia, or with 
fissures.  

The relevant evidence in this case includes VA outpatient 
treatment, and examination reports, dated between 1999 and 
2002, as well as records and statements from private 
health care providers.  During his visits to both VA 
private health care providers, the veteran has 
consistently complained of rectal pain and bleeding.  VA 
outpatient treatment and examination reports consistently 
note the presence of slightly tender large external 
hemorrhoids.  No VA examiner has noted the presence of 
active bleeding or fissures nor do laboratory studies show 
that the veteran suffers from anemia.  

Records from private health care providers show treatment 
for complaints of rectal bleeding.  Laboratory studies in 
July 1999 were negative for occult blood.  In May 2000, a 
colonoscopy was performed and the diagnosis was 
hemorrhoids as the probable cause of bleeding.  In an 
October 2000 statement, F. Smith, M.D., related that the 
veteran's significant hemorrhoidal disease was considered 
to be the etiology of his rectal bleeding.  Thereafter, J. 
A. Levien, in an April 2001 statement related that the 
veteran had a history of hemorrhoids since service and, in 
the past year, had had two episodes of rectal pain 
associated with Hematochezia.  None of the private health 
care providers indicate that the veteran had anemia or 
fissures.  

The Board finds that the veteran's service-connected 
hemorrhoid more nearly approximates the criteria for a 10 
percent evaluation under DC 7336.  38 C.F.R. §§ 4.7, 4.21.  
The evidence shows that the veteran has large tender 
external hemorrhoids.  He also has had some rectal 
bleeding.  However, the veteran's rectal bleeding is not 
shown to be persistent.  Specifically, active internal 
bleeding was noted at the time the May 2000 colonoscopy, 
but there was no active bleeding during VA outpatient 
treatment in June 1999 nor during VA examinations 
conducted in April 2000 and May 2002.  No health care 
professional has diagnosed anemia and there is no finding 
of fissures, as required for a 20 percent rating under DC 
7336.  Accordingly, the Board finds that a rating in 
excess of 10 percent for hemorrhoids is not warranted.  

II.  Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order where there exists such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the record does not reflect frequent periods of 
hospitalization because of the veteran's service- 
connected disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  The 
record does not present an exceptional case where his 
currently assigned evaluations are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reaching this decision, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such 
rule is not for application in this case. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There 
is no issue as to providing an appropriate application 
form, or the completeness of the application.  In the 
circumstances of this case, the veteran has been advised 
of the applicable laws and regulations, and the evidence 
needed to substantiate his claim, by a Board remand and 
multiple supplemental statements of the case.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   The veteran was specifically 
advised that he could obtain private medical records and 
submit them to VA, or identify such records and VA would 
request them.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that the RO has secured the veteran's 
service medical records, his VA clinical records and his 
private medical records.  In accordance with the June 2001 
Board Remand, the RO obtained authorization from the 
veteran, requested copies of all private medical records 
pertaining to his treatment for hemorrhoids, and obtained 
such records.  Additionally, the veteran received a VA 
medical examination in May 2002. In view of the foregoing, 
the Board finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  The Board finds that VA has satisfied its duty to 
notify and to assist.  The Board concludes, therefore, 
that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 10 percent evaluation for hemorrhoids is granted, 
subject to the rules and regulations governing the payment 
of VA monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

